UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-4060


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

PRETTY BOY COE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cr-00092-HEH-1)


Submitted:   July 13, 2012                  Decided:   August 1, 2012


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Robert J.
Wagner, Assistant Federal Public Defender, Megan A. Kerwin,
Research   and  Writing  Attorney,   Richmond,  Virginia,   for
Appellant. Neil H. MacBride, United States Attorney, Stephen W.
Miller, Assistant United States Attorney, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pretty Boy Coe appeals the district court’s denial of

his motion to suppress prior to his guilty plea to possession of

a   firearm    in   furtherance       of    a    drug   trafficking       offense,   in

violation      of   18     U.S.C.   § 924(c)         (2006),      and   possession   of

cocaine    base,    in     violation       of   21    U.S.C.   § 844     (2006).     We

affirm.

              This court reviews the factual findings underlying a

district court’s ruling on a motion to suppress for clear error

and its legal conclusions de novo.                   United States v. Foster, 634

F.3d 243, 246 (4th Cir. 2011).                  When evaluating the denial of a

suppression motion, this court construes the evidence in the

light most favorable to the Government.                     Id.     “We defer to the

district court’s credibility findings, as it is the role of the

district court to observe witnesses and weigh their credibility

during    a   pre-trial      motion    to       suppress.”         United   States   v.

Griffin,      589   F.3d     148,   150     n.1      (4th   Cir.    2009)   (internal

quotation marks and citation omitted).                      Pursuant to a lawful

stop, “an officer who has reasonable suspicion to believe that a

vehicle contains illegal drugs may order its occupants out of

the vehicle and pat them down for weapons.”                         United States v.

Rooks, 596 F.3d 204, 210 (4th Cir. 2010).

              Reasonable suspicion is a less demanding standard than

probable cause.          Illinois v. Wardlow, 528 U.S. 119, 123 (2000).

                                            2
It    must    be   evaluated   using       common    sense    and      measured   by   a

totality of the circumstances.                  United States v. Powell, 666

F.3d 180, 186 (4th Cir. 2011).                  Courts are entitled to credit

the     practical    experience       of    police      officers       who    encounter

criminal activity on a regular basis.                   United States v. Branch,

537 F.3d 328, 336-37 (4th Cir. 2008).                      A “person’s possible

involvement in prior criminal activity . . . can be relevant in

establishing reasonable suspicion.”                  Powell, 666 F.3d at 188;

United States v. Sprinkle, 106 F.3d 613, 617 (4th Cir. 1997).

This information must be paired with other, concrete factors.

Foster, 634 F.3d at 247.              An area’s propensity for crime may

also be considered.       Branch, 537 F.3d at 338.

              Coe does not contest the legitimacy of the traffic

stop.     He instead argues that the factors present at the time

the officers conducted a pat-down do not support a finding of

reasonable suspicion.          We disagree.            Our review of the record

leads    us   to    conclude   that    the      facts    known    to    the   officers

supported      reasonable      suspicion        that    the      vehicle      contained

controlled substances, which allowed the officers to remove the

occupants and conduct a pat-down of each for weapons.

              Coe argues that even if reasonable suspicion existed,

the officers’ actions indicated that they did not subjectively

believe he was armed.          Because the test is an objective one, we

reject this argument.          See, e.g., Rooks, 596 F.3d at 210 (“we

                                            3
must   uphold   a   police   officer’s       actions    —   regardless       of    the

officer’s subjective intent — if sufficient objective evidence

exists to validate the challenged conduct”); Powell, 666 F.3d at

186 (the reasonable suspicion standard is an objective one).

Coe    lastly   argues   that     the       district    court     erred     in     not

considering his race and that of the officers as a factor in its

analysis   of   reasonable    suspicion.          Because       race   is    not    an

appropriate factor in the reasonable suspicion analysis, we also

reject this argument.

           Accordingly,      we   affirm.          We    dispense      with       oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            AFFIRMED




                                        4